Citation Nr: 0315511	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-17 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. J. J. 


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1966.

By decision dated in March 1977, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for service 
connection for a psychiatric disability.  Following the 
veteran's attempt to reopen his claim, the Regional Office 
(RO), in a rating action dated in April 1999, concluded that 
the evidence submitted by the veteran was not new and 
material, and the veteran's claim for service connection for 
a psychiatric disability remained denied.  When this case was 
previously before it in February 2001, the Board found that 
the evidence was new and material, and remanded the claim for 
additional development of the record.  The case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

The veteran's psychiatric disability, depression with 
psychotic features, had its onset in service.


CONCLUSION OF LAW

Depression with psychotic features was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the claimant and the 
representative, if any, of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's duty 
to assist a claimant in developing the evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  Rating decisions apprised the appellant of the reasons 
and bases for the VA decision.  A statement of the case, and 
a supplemental statement of the case, apprised the appellant 
of the law applicable in adjudicating the appeal.  By letter 
dated in April 2001, the RO apprised the appellant of the 
pertinent provisions of the VCAA and of that evidence he 
needed to submit and the development the VA would undertake.  
The correspondence reflects that the appellant's 
representative received a copy.  There is no indication that 
this correspondence was returned as undeliverable.  As such, 
the Board finds that the VA's duty to notify the appellant of 
the information and evidence necessary to substantiate the 
claim, as well as the actions expected of him and those the 
VA would provide, have been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
appellant has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains clinical opinions as to the etiology of the 
disability at issue.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the appellant 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The service medical records disclose that the veteran was 
seen at the mental hygiene consultation division in March 
1966 and it was concluded that he had a chronic passive-
aggressive personality.  The examiner commented that the 
veteran's condition represented a long-standing, refractory 
personality.  The records reflect that he was discharged due 
to unsuitability.

Private medical records show that the veteran was treated in 
1973 and 1974 for complaints including nervousness.  In 
September 1974, the diagnoses were moderate depression and 
paranoid schizophrenia.  

In a statement dated in February 1975, a private physician 
related that he saw the veteran in August 1966 for complaints 
including a nervous condition with depression.  

An undated private medical record received in February 1976 
discloses that the veteran reported that he had been feeling 
nervous since his discharge from service.  He stated that he 
had been treated by a psychiatrist in service.  It was also 
noted that he had received treatment and medication since his 
discharge from service.  The diagnosis was schizophrenia.

Following a request for information from the VA, the 
physician who wrote the February 1975 statement indicated 
that he did not have any records of his treatment of the 
veteran, as he had seen him in a private residence.

Additional VA and private medical records dated from 1976 to 
2000 reflect continuing treatment for psychiatric complaints.  
The diagnoses include organic brain syndrome; depression, not 
otherwise specified, versus organic mood syndrome; presenile 
dementia, not otherwise specified; alcoholic depression, in 
remission; dysthymia and major depression; and personality 
disorder.  A VA outpatient treatment record dated in 
September 1999 reflects a diagnosis of major depression with 
psychotic features.

In a statement dated in February 1999, Dr. J. J. reported 
that the veteran had been treated in service for a mental 
condition.  Upon psychiatric evaluation, he found that the 
veteran's condition had deteriorated.  The physician stated 
that the veteran had been receiving psychiatric treatment, 
including medication.  He concluded that it was beyond any 
reasonable doubt that the veteran's mental condition, 
schizophrenia, had it onset while the veteran was in service.  

During the hearing at the RO in August 1999, Dr. J. J. 
testified that he had reviewed the claims folder, including 
the evaluations conducted in service.  He acknowledged that 
the veteran had been diagnosed with a personality disorder in 
service.  He reiterated his opinion that the veteran had 
"Non-differentiated, chronic schizophrenia, and that it 
started, with no doubts, during active service.  See August 
26, 1999 hearing transcript, Pp. 4-5.  

The veteran was afforded a VA psychiatric examination in July 
2000.  The examiner commented that he reviewed the claims 
folder and medical records that were furnished.  Following an 
examination, the diagnoses were dysthymia, major depression, 
recurrent, and personality disorder, passive-dependent, with 
borderline features.  The examiner commented that there were 
elements that suggested the presence of voluntary components 
in the veteran's presentation.  He stated that the veteran's 
allegation of not remembering anything was an exaggeration, 
because even in the case of proven dementia, one of the 
principal characteristics was that remote and past memory 
were preserved until the very advanced stages of 
deterioration, and that was not the veteran's case.  He 
further noted that another key symptom of dementia and 
organic disorders in general was the progressive 
deterioration of memory and intellect, but that was not seen 
in the veteran's case, as he had basically remained 
complaining of the same symptoms and presenting the same 
clinical picture for years.  He recommended a 
neuropsychological examination and a social and industrial 
survey.

Following the completion of the additional examinations, the 
physician who conducted the July 2000 VA psychiatric 
examination concluded that the diagnosis of dementia could 
not be confirmed due to elements of strong exaggeration.  He 
added that the veteran's behavior was more consistent with 
that of a depressed patient, with manifestations of 
irritability, social isolation, angry outbursts and avoidance 
of others.  He opined that none of the pathology was related 
to the diagnosis of passive-aggressive and personality 
disorder made during service.  He noted that the fact that 
the veteran clearly showed elements of passive-aggressive 
behavior could explain the fact the attitude he still showed 
whenever he alleged not being able to remember things without 
even making the effort to do so.  All this confirmed that 
those personality characteristics had persisted.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The record establishes that a private physician concluded 
that the veteran's psychiatric disability had its inception 
in service, and that a VA physician stated that the veteran's 
current psychiatric pathology is not related to the inservice 
diagnosis of personality disorder.  The Board points out that 
each opinion was predicated on a review of the claims folder.  
In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In addition, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  Given the equal weight that must be attributed to 
each medical opinion, the Board concludes that the evidence 
is in equipoise, and that service connection for depression 
with psychotic features is warranted.  


ORDER

Service connection for depression with psychotic features is 
granted. 



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

